Title: To James Madison from Richard Bland Lee, 6 July 1801
From: Lee, Richard Bland
To: Madison, James


Dear Sir,
Sully July 6. 1801
Under cover I send to you a letter from Mrs. Lee to the friend of her youth. Permit me at the same time to assure you, that a visit from no persons, to our hermitage, could afford us more delight than from Mrs. Madison & yourself. Occupied entirely with rural pursuits, & having at present no business to lead me to the city, I trust you will without ceremony favor us with your company, whenever the public interest and your own convenience will allow you to make an excursion of a few days. The route from Washington is to Fairfax court house—and thence a very level smooth road to mine. I am Dr Sir, with entire respect & esteem yr. obt Sert
Richard Bland Lee
 

   
   RC (DLC). Cover marked private by Lee. Enclosure not found.



   
   Elizabeth Collins Lee, born into a prominent Philadelphia Quaker family, had been Dolley Madison’s closest childhood friend (Virginia Moore, The Madisons: A Biography [New York, 1979], p. 8).



   
   Richard Bland Lee (1761–1827), born in Prince William County, was a key Virginia representative in the First Congress and twice won reelection as a Federalist. In 1815 JM appointed him commissioner of war claims.


